DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 2 are independent.  Claims 1-15 and 20 are pending.  Claims 16-19 are withdrawn.  
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment filed 8/4/2021. 
The rejection of claim(s) 1-15 and 20 under  35 U.S.C. 103 as obvious over Lykke et al. (US 6,242,405) in view of Cadotte (US 4,039440 A) is maintained.
The rejection of claims 1-15 and 20 under 35 U.S.C. 103 as being unpatentable over France (WO98/16621) in view of Pegelow et al. (US20050119150A1) is maintained.
The rejection of claims 1-15 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,662,400 is maintained.
Response to Arguments
Applicant’s arguments, see remarks, filed 8/4/2021, have been fully considered but not found persuasive.  In response to Applicant's argument that Lykke and Codette are not in the same technology as the claimed microcapsule with a protective shell for the purpose of releasing an active enzyme, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 
Applicants urge that the examples of France do not exemplify using a polybranched polyamine to release the encapsulated enzyme and fails to demonstrate enzyme stability or activity. Further, Applicants urge that Pegelow fails to cure the defects of France.  In response, independent claims 1 and 2 do not require any enzyme stability or activity.  The independent claim 1 does require the specified detergent enzyme in the core of a microcapsule having an enzyme core produced by crosslinking acid chloride with a polybranched polyamine of MW more than 1kDA as the limitations of independent claims 1-2.  The rejection is maintained because France page 6,ln.14, teach the oil phase of the capsule comprises the detergent enzymes encompassing 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over France (WO98/16621) in view of Pegelow et al. (US20050119150A1).

Anionic surfactant is taught on page 11, lines18-20 encompassing the detergent of claims 2 and 8.
Regarding the core, see page 6,ln.14, teaching the oil phase of the capsule comprises the detergent enzymes. In the stages 1-6 on page 12-13, France describes the polyfunctional polyamine is reacted with acid chloride dispersion to make the membrane.  And on page 8,ln.20, France teaches the same terephthaloyl chloride acid encompassing claim 13.
France guides one of ordinary skill to further include polyols on page 7,ln.2, encompassing the limitation of claim 7.
France (WO98/16621) do not specifically teach the enzymes of claims 1, 11-12,20.  Also, France do not teach the ions of claim 15. 
In the analogous encapsulated detergent composition art, Pegelow et al. (US20050119150A1) guide one of ordinary skill to preferentially use subtilisin serine protease enzymes [0186] in compositions comprising similar terephthaloyl acid [0178] and polyethylene imines [0086] to increase the compositions washing performance including antiredoposition action, graying inhibition and finishing fabric action up to stone washing effect as necessary.  See [0192].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the enzyme of France (WO98/16621) with the claimed enzymes as recited by claims 1, 11-12 and 20, because Pegelow et al. (US20050119150A1) guide one of ordinary skill to preferentially use subtilisin serine protease enzymes [0186] in compositions comprising similar terephthaloyl acid [0178] and polyethylene imines [0086] to increase the compositions washing performance in general. [0192].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify France (WO98/16621) with the claimed ions as recited by claim 15, because Pegelow et al. (US20050119150A1) guide one of ordinary skill to the equivalency of the claimed ions to the polyol taught by France in protecting the composition against denaturation.  [0204].
One of ordinary skill would be motivated to combine the teachings of France (WO98/16621) with Pegelow et al. (US20050119150A1) since both are in the analogous microcapsule art comprising enzymes, polybranched polyamines and acid chlorides.
Claim(s) 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lykke et al. (US 6,242,405) in view of Cadotte (US 4,039,440 A). 
Lykke et al. teach a liquid detergent composition comprising an enzyme containing particle.  The particle has a polymer shell and a core comprising the enzyme.  
The condensation polymer meets the claimed polybranched polyamine with reactive amino groups by its teaching a condensate of diethylene triamine with terephthaloyl chloride (which meets the acid chloride crosslinking agent) and the enzyme is in precipitated form.  See claim 14.  
Regarding claim 5, Lykke et al. teach necessary that the particles could be so small that they can be stably dispersed in the concentrate, and in practice this means that they should generally have a size at least 90% by weight below 30 μm (dry size). And guide one of ordinary skill to modify the diameter to below 1000 μm in practice to avoid the particles from settling out from the concentrate.  See col.1,ln.50-60.  Further motivation to optimize the particle size is in col.4,ln.15-25.  
Lykke et al. teach zwitterionic polyamines in an amount from 0.2% to about 15%, preferably from about 1% to about 10% by weight of the composition.  See col.22,ln.1-15.  In col.16,ln.35-40, Lykke et al. teach anionic surfactants.  Regarding the claim 15 limitation to a source of ions is taught in col.19,ln.5-10.  
In example 1 in col.33-34 illustrates the microcapsule with a protease enzyme core and a diethylene triamine (polyamine) with terepthalolyl chloride (acid chloride) membrane that is added to an aqueous liquid detergent composition.  Examples 2 and 3, in col.35-36 illustrate the microcapsule with enzyme core and further comprising at least 3% surfactant (ie Lauryl alcohol polyglycolether sulphate) and builder (ie citric acid).  

Cadoette teach thin layers to crosslink olyethyleneimine with a suitable polyfunctional reagent such as the claimed terephthaloyl chloride to form a thin coating possessing salt barrier characteristics.  See abstract, and col.2,ln.39.  
Thus, it would have been nonetheless obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polyamine of Lykke et al. with the claimed polybranched polyamine as recited by the instant claims, with a reasonable expectation of success and similar results because Lykke et al. teach both straight chain and branched polyamines in general and Cadoette teaches that it is commonly known to crosslink polyethyleneimine with the claimed terephthaloyl chloride to a form a thin coating possessing salt barrier characteristics.  One of ordinary skill in the art is motivated to combine the teachings of Lykke et al. with that of Cadoette since both references are in the analogous membrane art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,662,400. Although the claims at issue are not identical, they are not patentably distinct from each other 
because claims 1-17 of US 10,662,400 encompass the same microcapsule comprising the same polybranched polyamine, the same crosslinking agent and the same enzyme as required in the microcapsule of the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/PREETI KUMAR/Examiner, Art Unit 1761